McAdam, J.
The action is to recover $100, a balance of the agreed price of a suit of clothes furnished by the plaintiffs to the husband of the defendant in December, 1894.
All the parties at the time resided in the State of Illinois, and the contract was made and performed there, so that their fights and liabilities must be determined by the laws of that State. The action is founded on the statutes of Illinois, revising the law in relation to husband and wife, section 15 of chapter 68 of which revision provides that “ the expenses of the family and of the education of the children shall be chargeable upon the property of both husband and wife, or of either of them, in favor of creditors therefor, and in relation thereto they may be sued jointly or separately.”- This section was copied from a statute of Iowa, and has been construed both by the Iowa and Illinois courts. Folwing the construction placed upon this section by the Iowa courts, the Appellate Court of Illinois in Hudson v. King Brothers (23 Ill. App. 118), held, that it applied to the expenses of the family without limitation or qualification as to kind or amount, and without regard to the wealth, habits or social position of the party; that goods purchased by the husband for his individual use and'used by him exclusively, constitute a family expense within the statute. Under this liberal construction of the act, it is clear that, if the defendant had remained a resident of Illinois, or, if she should return to that State, she would be holden for the obligation sued upon, and being liable there, the liabilities'may be enforced in like manner in the courts of this State. The argument,' that the statute will not bear the interpretation placed upon it by the case cited, is without merit. The lex loci contractus *189determines the nature, validity, obligation and legal effect of the contract, and prescribes the rule of its construction and interpretation. Dike v. Erie R. Co., 45 N. Y. 113. And, the rule is that, in interpreting the laws of another State, the construction placed thereon by the courts of that State should be adopted; the courts of that State being presumed to be the best expositors of their own laws. Howe v. Welch, 17 Abb. N. C. 397; Conf. of L., § 277; Jessup v. Carnegie, SO N. Y. 441; Hunt v. Hunt, 72 id. 236; Faulkner v. Hart, 82 id. 413; Leonard v. Columbia S. N. Co., 84 id. 48; Town of South Ottawa v. Perkins, 94 U. S. 260; Hoyt v. Thompson, 3 Sandf. 421; Savings Assn. v. O’Brien, 51 Hun, 51.
The respondent urges that the foreign statute" should not be enforced by the courts o'f this State, because hostile to its settled policy and law. The same argument was presented in Wright v. Remington, 41 N. J. L. 48, wherein a wife was sought to be charged as security on a note made in Illinois by her husband. It appeared that a statute of that State contained a provision that “ contracts may be made and liabilities incurred by a wife, and the same enforced against her in the same manner as if she were unmarried.” The Illinois statute was in direct conflict with a statute of New; Jersey on the same subject, and yet the Supreme Court of New Jersey held that such contract was not so in conflict with the general interest of the body of the citizens of that State, or its public policy, as to afford a reason for a non-enforcement of the contract in Hew Jersey. So with the contract sued on here. The parties resided in Illinois, and made the contract with reference to the laws of that State, and, now that the creditors seek to enforce their demand according to the presumed intention of the parties, it cannot be that the policy of our State js so offended by the bringing of an action as to require its courts to deny to the plaintiffs a right of recovery.
It was therefore error for the court below to And in favor of the defendant, and the judgment must be reversed, and a new trial ordered, with costs to the appellants to abide the event.
Freedman, P. J., and Gildersleeve, J., concur.
Judgment reversed, and new trial ordered, with costs to appellants to abide event.